DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 16/739,146. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope of the claims in the copending application.  Both applications claim a two layered pet waterer with a first plate above a second plate and both plates above a water reservoir that contains a pump and filter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4, 11, 12, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2010/0300366 to Lipscomb et al.
Regarding Claim 1, Lipscomb teaches a pet waterer comprising: a water tank (Lipscomb Fig. 6 #100); a pump (Lipscomb Fig. 7 and 9 #38) disposed in the water tank, the pump having a pump inlet and a pump outlet; a first drinking plate (Lipscomb Fig. 1 #30) supported by a second drinking plate, the second drinking plate (Lipscomb Fig. 1 #34) being detachably connected to a top of the water tank (Lipscomb Fig. 1 #82), the first drinking plate and the second drinking plate being adapted to contain a quantity of water (Lipscomb Fig. 1 #31); a first hollow pipe (Lipscomb Fig. 9 #90 and #94) including an upper end that forms a fountain opening and a lower end that extends downward, through the second drinking plate (Lipscomb #90 and #94 pass through perimeter of #82 which is part of #34), the fountain opening being connected to the first drinking plate (Lipscomb Fig. 1 #46), and the lower end being connected to the pump outlet (Lipscomb Fig. 9 #120), wherein the pump is adapted to pump water in the water tank upwards from the pump outlet into the first hollow pipe and out from the fountain opening into the first drinking plate, wherein any overflow water from the first drinking plate is directed to flow into the second drinking plate (Lipscomb Fig. 1).
Regarding Claim 2, Lipscomb teaches the pump is detachable from the water tank (Lipscomb Fig. 6 #38).
Regarding Claim 3, Lipscomb teaches the pump comprises a suction cup (Lipscomb Fig. 9 #123 and paragraph [0050] for detachable connection to the water tank.
Regarding Claim 4, Lipscomb teaches a filter (Lipscomb Fig. 6 #106) arranged upstream of the pump inlet.
Regarding Claim 12, Lipscomb teaches a surface are of the first drinking plate is less than the surface area of the second drinking plate (Lipscomb Fig. 1 #31, #30, #34)
Regarding Claim 11, Lipscomb teaches a plurality of foot pads (Lipscomb Fig. 5 #148) arranged on a bottom of the water tank.

Regarding Claim 19, Lipscomb teaches the first drinking plate has an outer flange (Lipscomb Fig. 1 #54) along an outer periphery.
Regarding Claim 20, Lipscomb teaches the outer flange includes a gap (Lipscomb Fig. 1 #59) for overflow water to flow from the first drinking plate into the second drinking plate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0300366 to Lipscomb et al in view of U.S. Patent Pub. No. 2010/0326928 to Osterhoudt.
Regarding Claim 5, Lipscomb teaches a filter (Lipscomb #106), but is silent on explicitly teaching the filter comprises polypropylene fibers.  However, Osterhoudt teaches the general knowledge of one of ordinary skill in the art that it is known to provide polypropylene fibers as a filter media (Osterhoudt paragraph [0037]-[0042]).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Lipscomb with the teachings of Osterhoudt at the time of the invention for varying size of particulate filtration as taught by Osterhoudt.  The .

Claims 6, 7, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0300366 to Lipscomb et al in view of U.S. Patent No. 6,479,915 to Hsueh.
Regarding Claims 6, 7, 8, Lipscomb is silent on the pump includes a low-level sensor; wherein the pump automatically stops when the low-level sensor senses a low water level in the water tank; wherein an indicator is activated when the low-level sensor senses the low water level.
However, Hseuh teaches the general knowledge of one of ordinary skill in the art that it is known to provide pump includes a low-level sensor (Hseuh #61); wherein the pump automatically stops when the low-level sensor senses a low water level in the water tank (Hseuh Col. 3 lines 4-15); wherein an indicator is activated when the low-level sensor senses the low water level (Hseuh #8).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Lipscomb with the teachings of Hseuh at the time of the invention to prevent accidents and overheating as taught by Hseuh.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 10, Lipscomb as modified teaches a transparent window on a sidewall of the water tank and the indicator is viewable through the transparent window. (Hseuh Fig. 6 #8)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0300366 to Lipscomb et al in view of U.S. Patent No. 6,479,915 to Hsueh as applied to claim 1 and 8 above, and further in view of U.S. Patent Pub. No. 2013/0205662 to Yancey et al.
.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0300366 to Lipscomb et al in view of U.S. Patent Pub. No. 2019/0098866 to Paxson.
Regarding Claim 13, Lipscomb teaches the first drinking plate includes an outer sidewall that is supported on the second drinking plate (Lipscomb Fig. 1 #30 and #34), but is silent on at least one overflow hole is arranged in the outer sidewall, the overflow hole being fluidly connected to an inner space of the water tank.  However, Paxson teaches the general knowledge of one of ordinary skill in the art that it is known to provide a first drinking plate overflow hole (Paxson Fig. 1, 2, 20 holes in upper first plate labeled “open to basin”) is arranged in the outer sidewall, the overflow hole being fluidly connected to an inner space of the water tank.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Lipscomb with the teachings of Paxson at the time of the invention for water control and waterfall effect as taught by Paxson (Paxson paragraph [0048]).  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
.

Claims 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0300366 to Lipscomb et al in view of U.S. Patent Pub. No. 2019/0098866 to Paxson. as applied to claims 1, 13, 14 above, and further in view of Korean Patent KR 30-1024394 to Hans Technology Inc. 
Regarding Claim 15, Lipscomb as modified is silent on a first through hole is formed at a bottom of the overflow water container.  However, Hans teaches the general knowledge of providing a overflow water container with a hole in the bottom of it in pet fountains (Hans bottom Fig. on page 7 area containing filter material).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Lipscomb with the teachings of Hans at the time of the invention for filtration advantages taught by Hans.  The modification is merely the application of a know technique to a known device ready for improvement to yield predictable results.
Regarding Claim 16, Lipscomb as modified teaches a first hole in the second drinking plate (Lipscomb #42), but is silent on a second through hole formed in the bottom of the second drinking plate, the second through hole being in fluid communication with the inner space of the water tank.  However, the modification is merely an obvious engineering design choice derived through routine tests and experimentation for water control to prevent overflow efficiently and optimally.  The modification is merely the duplication of a known element for a multiple effect and performing the same intended function does not present an obvious modification over the prior art of record [In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960)].  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following cited prior art references are a teaching of general knowledge of one of ordinary skill in the art, with regard to water fountain structures with more than one level:
U.S. Patent No. D927,798; U.S. Patent No. D918,490; U.S. Patent No. D913,604; U.S. Patent No. D850,018; U.S. Patent No. D850,019; U.S. Patent No. 10,787,370; U.S. Patent No. D850,020; U.S. Patent No. 10,264,761; U.S. Patent Pub. No. 2019/0075755; U.S. Patent No. 5,501,178; U.S. Patent No. 4,836,142; United Kingdom Patent GB 2458173; Korean Patent KR 101825334.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



28 February 2021